In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated March 8, 1968, which denied the application without a hearing. Order affirmed. Appellant contends that his judgment of conviction for attempted grand larceny in the second degree was not a final, appealable judgment and could not serve as the predicate for second felony offender treatment. This argument is based upon the fact that appellant was sentenced to an indefinite term in the New York City Penitentiary pursuant to the then applicable subdivision (b) of section 203 of the Correction Law (L. 1939, ch. 661, § 1). We find no merit to this argument. Christ, P. J., Rabin, Hopkins and Munder, JJ., concur. (Beldock, P. J., deceased.)